NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                 MICHAEL STEVEN WALKER, Petitioner.

                         No. 1 CA-CR 13-0223 PRPC
                              FILED 09-04-2014


    Petition for Review from the Superior Court in Maricopa County
                           No. CR1992-000157
                  The Honorable M. Scott McCoy, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Michael Steven Walker, Florence
Petitioner
                            STATE v. WALKER
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Andrew W. Gould, Judge Peter B. Swann and Judge Jon
W. Thompson delivered the decision of the court.


PER CURIAM:

¶1           Petitioner Michael Steven Walker petitions this court for
review from the dismissal of his petition for post-conviction relief. We have
considered the petition for review and, for the reasons stated, grant review
and deny relief.

¶2            A jury convicted Walker of kidnapping and the trial court
sentenced him to a mitigated term of twelve years’ imprisonment. Division
Two of this court affirmed his conviction and sentence as modified on direct
appeal. State v. Walker, 2 CA-CR 92-0190 (Ariz. App. May 27, 1993). Walker
now seeks review of the summary dismissal of the notice of his latest
successive petition for post-conviction relief. We have jurisdiction
pursuant to Arizona Rule of Criminal Procedure 32.9(c).

¶3             Walker argues the trial court erred when it summarily
dismissed his notice of post-conviction relief rather than wait for him to file
his actual petition. He does not, however, identify any issues which entitle
him to relief. Below, Walker argued the trial court erred when it allowed
the use of a knife as demonstrative evidence even though it was not the
actual knife Walker used to kidnap and threaten to kill the victim; there was
insufficient evidence to support his conviction; his trial counsel was
ineffective when counsel failed to object to the use of the knife as
demonstrative evidence; and his appellate counsel was ineffective when
counsel failed to raise any issue regarding the use of the knife as
demonstrative evidence.

¶4            We deny relief. On direct appeal, Division 2 of this court
addressed both the sufficiency of the evidence to support Walker’s
conviction and the use of the knife as demonstrative evidence. The court
found no error. In his third post-conviction relief proceeding, Walker
argued his trial counsel was ineffective when he failed to object to the use
of the knife as demonstrative evidence. Any claim a defendant raised or
could have raised on direct appeal or in an earlier post-conviction relief
proceeding is precluded. Ariz. R. Crim. P. 32.2(a). None of the exceptions

                                      2
                             STATE v. WALKER
                             Decision of the Court

under Rule 32.2(b) apply. Walker’s lack of understanding of the applicable
law is not sufficient to require the trial court to consider issues he has or
could have presented on direct appeal or in a prior post-conviction relief
proceeding, and Walker offers no other explanation for why he has
presented these claims in an untimely, successive post-conviction relief
proceeding. Under these circumstances, the trial court did not abuse its
discretion when it summarily dismissed the notice of post-conviction relief
pursuant to Arizona Rule of Criminal Procedure 32.2(b).

¶5               Walker argues he can raise these issues at any time because
the time limits of Rule 32.4 do not apply to any defendant sentenced before
September 30, 1992 and the trial court sentenced him in July 1992. Our
supreme court has held the 1992 amendments to Rule 32 are “applicable to
all post-conviction relief petitions filed on and after September 30, 1992,
except that the time limits of 90 and 30 days imposed by Rule 32.4 shall be
inapplicable to a defendant sentenced prior to September 30, 1992 who is
filing his first petition for post-conviction relief.” Moreno v. Gonzalez, 192 Ariz.
131, 135, ¶ 22, 962 P.2d 205, 209 (1998) (quoting Supreme Court Order, 171
Ariz. XLIV (1992) (emphasis added)). Because this is not Walker’s first
petition for post-conviction relief, the time limits of Rule 32.4 apply to him.

¶6             We grant review and deny relief.




                                     :gsh




                                         3